 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10    JABRIL HALL,                                          Case No. 1:18-cv-00583-DAD-GSA (PC)

11                      Plaintiff,                          ORDER FOLLOWING SETTLEMENT,
                                                            VACATING DATES, AND DIRECTING
12               v.                                         PARTIES TO FILE DISPOSITIVE
                                                            DOCUMENTS
13    B. JOHNSON,

14                      Defendant.

15

16          This action was filed on April 30, 2018. On January 28, 2020, this Court conducted a

17 settlement conference. During the settlement conference, the parties reached a settlement

18 agreement, with terms stated on the record.

19          Accordingly, it is HEREBY ORDERED that:

20          1.        All pending matters and dates in this action are VACATED; and

21          2.        Dispositional documents shall be filed within fifteen (15) days from the date of

22                    service of this order.

23
     IT IS SO ORDERED.
24

25 Dated:        January 28, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
